Citation Nr: 0937028	
Decision Date: 09/29/09    Archive Date: 10/09/09	

DOCKET NO.  08-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.   

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  The Veteran's current hearing loss is reasonably related 
to his military service.  

2.  The Veteran's currently diagnosed tinnitus is reasonably 
attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
reasonably met.  38 U.S.C.A. §§ 1110, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for tinnitus are 
reasonably met.  38 U.S.C.A. §§ 1110, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
significantly changed the law during the pendency of this 
appeal.  VA has issued final regulations to implement the 
statutory changes.  38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a).  The VCAA provisions include an enhanced duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits, and they redefine 
the obligations of VA with respect with the duty to assist 
the Veteran with his claim.  

In the instant case the Board is rendering a decision in 
favor of the Veteran finding that service connection for both 
hearing loss and tinnitus is warranted.  Accordingly, a 
further discussion of the VCAA duties is not necessary at 
this time.  The Board notes that there has been essential 
compliance with the requirements of the VCAA throughout the 
course of the appeal.  

Pertinent Laws and Regulations

Service connection may be awarded for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  For a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  

Service connection may be granted for any disease process 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Regulations provide that certain chronic diseases, such as 
organic diseases of the nervous system, for example 
sensorineural hearing loss, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease process during the period of 
service.  In order for that presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and a 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); accord Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317, 1318 (Fed. 
Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. 
Cir. 2004).  If the Veteran fails to demonstrate any one 
element, denial of service connection will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of hearing loss or tinnitus.  

The Veteran's report of discharge reveals that his principal 
occupational specialty was as a wireman.  

The pertinent evidence of record includes an August 2007 
statement from a private audiologist who examined the Veteran 
in July 2007.  The Veteran informed the audiologist that 
during service, he was exposed to helicopter engine noise, 
communications noise, and sounds from incoming bomb blasts.  
Following examination, the Veteran was given a diagnosis of 
bilateral sensorineural hearing loss and bilateral tinnitus.  
The examiner opined that "after reviewing the Veteran's 
service history, it is as likely as not that the Veteran's 
hearing loss and tinnitus are the result of his exposure to 
hazardous noise while in the service."  

The evidence also includes the report of an audiologic 
examination accorded the Veteran by VA in December 2007.  The 
claims file was reviewed by the examiner.  Audiometric 
examination resulted in a diagnosis of sensorineural hearing 
loss bilaterally.  The examiner stated that "based on 
information obtained in the C-file (normal hearing and no 
reports indicating concern with hearing loss or excessive 
noise exposures), today's audiologic results and history, and 
vague onset times (sic) reported for hearing loss and 
tinnitus, it is my opinion that it is less likely that his 
reports of hearing loss or tinnitus are the result of his 
military experience."  

Submitted at the Veteran's personal hearing with the 
undersigned in July 2009 was a copy of a June 2009 audiologic 
evaluation by a private audiologist.  The Veteran stated that 
he was exposed to hazardous noise from rifle fire, grenade 
fire, and sounds of helicopters in his position with the 
Infantry.  He felt that this exposure had caused his current 
hearing loss and tinnitus.  He noted that he did not have any 
kind of hearing protection while in service.  Post discharge 
work history included 36 years with Texas Gas Service.  The 
Veteran stated that he used hearing protection consistently 
when around noise at work.  

Following examination, he was given diagnoses of hearing loss 
and tinnitus.  The examiner stated that "after reviewing the 
Veteran's service history, it is just as likely as not that 
at least some of the Veteran's hearing loss and tinnitus are 
the result of his exposure to hazardous noise while in the 
service."  

In his testimony before the undersigned at the July 2009 
hearing, the Veteran describes his exposure to acoustic 
trauma while in service.  He referred to weapons firing and 
exposure to grenades.  He indicated that he noticed something 
wrong with his hearing and with tinnitus while in service and 
he claimed it had continued to the present time (transcript, 
pg. 6).  

Based on a longitudinal review of the evidence of record, and 
particularly with consideration of the nature of the 
Veteran's reported duties in service, the Board determines 
that service connection for hearing loss and tinnitus is 
reasonably warranted.  

The Board is aware that there is a lack of continuity of 
treatment or indication of any problems with hearing loss or 
tinnitus for years following service discharge.  However, the 
Board finds the Veteran to be credible with regard to his 
complaints.  Further, although a VA audiologist opined in 
2007 that currently diagnosed hearing loss and tinnitus were 
"less likely" than not related to service, one private 
audiologist opined in August 2007 that it was "as likely as 
not" that current hearing loss and tinnitus were the result 
of the Veteran's military service.  Another private 
audiologist evaluated the Veteran in June 2009 and 
essentially agreed that it was at least as likely as not that 
current hearing loss and tinnitus were related to the 
Veteran's military service.  

The above certainly places the evidence at least in 
equipoise.  Resolving all reasonable doubt in the Veteran's 
behalf, the Board finds the opinions from the two different 
audiologists and the Veteran's own assertions as to 
difficulties he has had with his hearing and tinnitus over 
the years after service to be persuasive.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3.  




ORDER

Service connection for hearing loss is allowed.  

Service connection for tinnitus is allowed.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


